Title: To Benjamin Franklin from Jonathan Jackson, Nathaniel Tracy, John Donnaldson, and John Temple, 17 December 1784
From: Jackson, Jonathan,Tracy, Nathaniel,Donnaldson, John,Temple, John
To: Franklin, Benjamin


				
					Paris Hotel d’Orleans Rue des petits Augustins Decr 17th.1784—
				
				Mr Jackson Mr Tracy Mr Donnaldson & Mr Temple present their most respectfull Compliments to his Excellency Mr Franklin & request his Passport for themselves & three Servants, or what is necessary for them to obtain full Liberty to quit the Kingdom— They were not ’till this Evening informed that any Application to his Excellency was required or they would have done themselves the Honour in person to have waited upon him— They mean to quit Paris Tomorrow & are ready for his Excellency’s Commands—
				Addressed: His Excellency / Mr Franklin / Minister of the United States / of America— / at Passy
			